Citation Nr: 0822111	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  00-21 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder 
and post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for ear infections, and 
ear aches and pain, as secondary to a bilateral hearing loss 
disability.

3.  Entitlement to service connection for sinus infections, 
drainage problems, allergies, a bloody nose, colds, flu, 
bronchitis, and other disorders of the head, ears, nose, 
throat, bronchial tubes and lungs, as secondary to a 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

This case has previously come before the Board.  Most 
recently, in September 2006, the matters were remanded to the 
RO for additional development.  The case has been returned to 
the Board for further appellate review.

The issues of entitlement to service connection for ear 
infections, and ear aches and pain, as secondary to a 
bilateral hearing loss disability, and entitlement to service 
connection for sinus infections, drainage problems, 
allergies, a bloody nose, colds, flue, bronchitis, and other 
disorders of the head, ears, nose, throat, bronchial tubes 
and lungs, as secondary to a bilateral hearing loss 
disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include major 
depression, was not manifest during service and is not 
related to the veteran's service.

2.  A stressor supporting the diagnosis of PTSD has not been 
corroborated.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD and major 
depressive disorder, was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received prior 
to the enactment of the VCAA.

A letter dated in September 2004 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to submit any evidence in his possession 
that pertained to his claim.  He was informed of what the 
evidence needed to show to substantiate a service connection 
claim.

A letter dated in June 2005 informed the veteran of the 
specific requirements needed to substantiate a claim of 
entitlement to service connection for PTSD.  In particular, 
the veteran was provided information regarding how a claim of 
entitlement to service connection for PTSD based on personal 
assault can be substantiated by alternative forms of 
evidence.  The enclosures to the letter included a PTSD 
questionnaire specific to personal assault.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in October 2006.

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in December 2007, which was prior 
to the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded an examination on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

The Board observes that the veteran did not engage in combat 
with the enemy and has not alleged that he engaged in combat 
with the enemy.  The veteran's service personnel records show 
that he did not receive any citations or awards for 
participation in combat with the enemy.  See 38 C.F.R. § 
3.304(f).  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If a claim for PTSD is based on an in-service personal 
assault, 38 C.F.R. § 3.304(f)(3) provides that evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

The veteran's service medical records show that in October 
1966, he reported a history of nervous trouble.  The 
examining physician indicated that this was normal anxiety.  
The veteran's psychiatric examination was normal.  When 
examined for separation in June 1970, the veteran again 
indicated that he had nervous trouble.  The examining 
physician indicated he had intermittent tension and anxiety 
brought on by new situations.  He also had occasional 
stammering caused by nervousness.  His psychiatric 
examination was normal.

A May 1978 certificate indicates the veteran qualified for 
membership in the Academy of Certified Social Workers.

Private records dated from September 1987 to April 1988 
indicate the veteran sought treatment for experiencing 
difficulty at work as a probation officer.  He previously was 
seen by a VA psychiatrist from December 1984 to July 1986 and 
treated with an antidepressant.  He complained of anger, 
frustration, and tension that impeded his performance.  The 
initial impression was adjustment disorder with disturbance 
of job performance.  He stated that he was divorced.  His 
previous therapy convinced him it could be beneficial.  The 
veteran also discussed his relationships with his son and ex-
wife.

The veteran first initiated a claim with VA in August 1998.  
He did not claim entitlement to service connection for a 
psychiatric disorder at that time.

A July 1999 VA outpatient record shows the veteran reported 
being hospitalized for his psychiatric disorder in 1984 and 
1992.  He was diagnosed with major depressive disorder by 
history, but now stable for over two years.

In a November 1999 written statement, D.L., M.D. indicated 
that he treated the veteran since March 1996 for chronic 
severe major depressive disorder.  The first episode of 
depression occurred while he was in service in his early 
twenties.  He kept it to himself at the time because he had 
top secret classification.  He felt stressed and lonely the 
entire time he was in the service.  He attended school and 
was ridiculed by others for doing so.  He described an 
incident when a Sergeant threw a beer can at him.  He was 
ridiculed and insulted.  The veteran recalls having passive 
thoughts of suicide, anxiety, and what he now realizes was 
depression.  Following service, the veteran struggled with 
depression and was hospitalized at the age of 39.  The 
depression is chronic and recurrent since then.  His history 
was strongly suggestive that it was the harassment from his 
Sergeant that precipitated the depressive illness.

In a November 1999 written statement, the veteran indicated 
that he did not tell anyone about his depression in service 
because he was afraid of losing his clearance.

In May 2000, the veteran underwent VA examination.  His 
claims file was reviewed.  He indicated that he was depressed 
since he was in service but was not treated for it until 
1983.  On his pre-enlistment physical, the veteran indicated 
that he had nervousness.  At the time, he thought this was 
normal anxiety.  This was not significantly different from 
what he indicated upon separation.  He complained of 
nervousness with intermittent tension and anxiety, 
precipitated by new situations and occasional stammering.  
The records show no history of psychiatric diagnosis or 
treatment.  The veteran felt he was mistreated in service.  
Following examination, the diagnosis was major depressive 
disorder, recurrent, in almost complete remission with 
medications.

In an April 2001 written statement, the veteran indicated 
that he had a PTSD flashback to his treatment in service when 
a VA provider asked him for his marital status.

In an April 2001 written statement, Dr. L indicated that the 
veteran experienced PTSD symptoms related to his treatment in 
service.  He had a strong reaction to anyone in authority.  
He recalled some additional events in service, including when 
another man got in bed with him and when he was hit and 
physically threatened.

In April 2001, the veteran testified before the Board.  He 
was not treated for depression in service.  He testified that 
he went to the hospital in 1980 for treatment, because his 
depression hit him in about 1979.  When he first indicated 
that he was treated in 1984, he was wrong.  Instead, it was 
1979 or 1980.  He then corrected himself and indicated it was 
1984.  He believes his depression was caused by the way he 
was treated in service.

In an April 2001 written statement, a fellow soldier 
indicated he served with the veteran.  He witnessed the 
veteran being harassed by other soldiers.  He remembered that 
one soldier got in bed with him one night.  Also, another 
soldier pushed a locker over into the veteran's cube.  Their 
Sergeant also threw beer cans at the veteran.  At times, the 
veteran seemed sad and lonely.  He told the veteran to go 
seek mental health treatment, but it was obvious the veteran 
was too afraid to tell anyone in authority about his 
problems.  

Vet Center records dated from April to October 2002 indicate 
the veteran reported sexual harassment in service.  At one 
time, a fellow soldier pushed over the veteran's locker at 
him.  Following examination, the diagnoses were PTSD and 
major depression.  The symptoms appeared to be related to 
much of the sexual and physical harassment he suffered in 
service.  The veteran indicated that when he was hospitalized 
in 1984, he began to realize that he was gay.

In an April 2002 written statement, the veteran's sister 
indicated that prior to his service, the veteran was able to 
establish and maintain social relationships.  Following 
discharge, he was unable to maintain such relationships and 
became withdrawn and angry.  Recently, he had shared with his 
sister the sexual abuse, trauma, and harassment that he 
incurred in service.

In November 2002, the veteran underwent evaluation for Social 
Security Administration benefits.  He reported his first 
exacerbation of depressive symptoms occurred in 1984.  He 
described life-long, low-grade depressive symptoms.  
Following examination, the diagnoses were major depression 
and dysthymic disorder.

In January 2003, the veteran underwent VA examination.  He 
reported a long history of depressive and anxiety symptoms 
dating to childhood.  According to the veteran, his 
psychiatric difficulties first manifested as severe 
depression in 1984.  He indicated that he sought therapy in 
1986 to deal with his sexual identity.  While he was harassed 
in service, he did not recall being physically assaulted and 
further stated that he was not sexually assaulted.  He did 
not report his depression to anyone while in service.  
Following examination, the examiner indicated that, based 
solely on his narrative, it was plausible but not verified 
that the veteran experienced some form of harassment during 
service.  If it was severe and repeated, it could have some 
relationship to his current anxiety symptoms.  However, the 
veteran also described numerous other life stressors, some of 
which preceded his active duty.  It appears the veteran was 
already experiencing both anxiety and depression symptoms 
well before service.  The diagnoses were major depressive 
disorder and panic disorder.  The examiner indicated that the 
etiology of his depressive disorder was multifactorial and 
included his early life experience of paternal abuse, his 
relational difficulties, and his feelings of alienation due 
to his sexual identity.  The history provided by the veteran 
suggests he first met criteria for a major depressive episode 
in 1984.  There was no objective evidence to support a 
contention that the major depressive disorder had its onset 
during service or was caused by his sexual harassment.  With 
regard to PTSD, the examiner indicates that the veteran's 
history does not support a contention that he suffered a 
discrete, identifiable trauma that rises to the level of that 
required by the current diagnostic criteria to establish and 
diagnosis of PTSD.

A February 2003 VA outpatient treatment record indicates the 
provider felt the events described by the veteran did not 
rise to the level of a traumatic event as defined by the DSM-
IV.  It was possible that he had difficult experiences in 
service, but his current presentation did not meet the 
criteria for a diagnosis of PTSD.  A separate VA outpatient 
record that month indicates the veteran denied attempted rape 
by another soldier.

In a May 2003 addendum, a VA physician indicated that the 
veteran first experienced severe depressive symptoms in 1984 
and was not treated for depression prior to that time.  
Therefore, it was not as likely that he had a major 
depressive disorder while he was in service as it is that he 
did not have a major depressive disorder while in service.

In an October 2003 written statement, M.R., Ph.D., indicated 
she saw the veteran.  Following examination, the diagnoses 
were major depression, single episode, and PTSD.  The 
veteran's perceptions of hostility and distrust appeared to 
have originated while in service.  While his active duty 
experiences may have been a large contributing factor, his 
frequent negative experiences since then have maintained his 
PTSD.  Interview with the veteran shows he had no 
psychological history prior to service.

November and December 2005 VA outpatient treatment records 
show the veteran participated in an intensive program aimed 
at male veterans who experienced sexual trauma while in 
service.  While in the program, the veteran expressed that 
memories surfaced of being attacked and raped while in 
service.  He had previously repressed these memories.  His 
assessment throughout this treatment was for PTSD.

In November 2006, a VA psychiatrist reviewed the veteran's 
claims file and provided an extensive and very detailed 
summary of the contents of the folder.

In December 2006, the veteran underwent VA examination with 
three psychiatrists.  He indicated his childhood was somewhat 
unhappy.  He behaved well but spent a lot of time alone.  He 
indicated that he reported nervousness on his induction 
physical but stated this was mostly situational and occurred 
when he was around his father.  When he was in service, he 
felt that he was not like everyone else.  He denied crying 
spells in service.  He had some friends while on active duty.  
The veteran sought no mental health treatment in service.  He 
had passive suicidal ideations at that time.  He reported 
that his Sergeant threw beer cans at him but was unable to 
discuss any of the other harassment, including the gang rape.

Following service, the veteran obtained his masters in social 
work.  He had no periods of major depression up until this 
period of time.  He felt that he was unhappy in service but 
does not recall crying spells or any profound inability to 
function.  He began his first mental health treatment in 
1984.  It was at this time, and during an additional hospital 
stay in January 1985, that the veteran began to recognize his 
sexual identity.  In January 2002, the veteran stopped 
working all together.

In 2002 or 2003, the veteran began to have nightmares and 
flashbacks of his military experiences.  During treatment, he 
began to relive the physical part of his rape, which occurred 
in 1969.  He described it like he was watching a movie of his 
trauma.  When he was in intensive treatment in October 2005, 
he finally remembered the gang rape in service.  He was 
unable to elaborate during this interview.

On examination, the panel found the veteran to be sincere and 
fairly credible, only slightly embellishing answers at times.  
Most of the time, he did not wish to talk about unpleasant 
things.  It was the panel's unanimous conclusion that the 
veteran met the stressor criteria for PTSD.  The panel 
understood that PTSD based on personal assault can be 
corroborated by sources outside of the veteran's service 
records.  During his interview, the veteran could only 
partially describe the rape incident.  As corroborating 
evidence, the panel refers to other medical records showing 
diagnoses of PTSD based on sexual abuse.  The written 
statement of the veteran's sister is referred to as evidence 
of a change in behavior.

The panel diagnosed PTSD and major depressive disorder.  With 
regard to his depressive disorder, the panel indicated that 
he was an unhappy child and left home because of his father.  
However, he cannot remember any major kind of depression 
during childhood.  When he was in service, he felt hopeless 
and had passive suicidal ideations.  He was often told by 
others to seek mental health treatment.  He certainly had 
symptoms of a mild major depression at that time, his first 
episode.  The veteran's second episode was in 1984, just 
before he was hospitalized for treatment.  Then in 2001 or 
2002, he suffered a third episode of major depression.  
Therefore, it began in service.

The panel also believed the veteran suffered symptoms of 
anxiety disorder in service.  These were symptoms similar to 
those of PTSD, but the veteran did not experience actual PTSD 
while in service.  Following separation, his anxiety disorder 
improved until he was admitted to the hospital in 1984.  The 
panel concluded that the veteran now met the criteria of a 
diagnosis of PTSD based on the trauma of having been gang 
raped in service.  The panel agreed that the gang rape 
incident represented a previously repressed specific incident 
and was not brought about by contagion from his group therapy 
experiences.  It is believed his PTSD evolved from his 
previous anxiety disorder.

After careful consideration of the evidence in this case, the 
Board has concluded that service connection for PTSD is not 
warranted.  While the veteran has reported sexual assault and 
gang rape in service, he has not provided any credible 
supporting evidence of these alleged stressors.  He has been 
apprised of the types of evidence that can be used to support 
the occurrence of his alleged stressors.  The veteran himself 
acknowledged that he repressed the memory of this incident 
until October 2005, when he underwent treatment.  Therefore, 
he would have been unable to tell anyone about this trauma 
until decades after his separation from service.  Thus, a 
secondary source for corroborating the veteran's stressor is 
unavailable.  Moreover, the veteran's service personnel 
records do not reflect changes in behavior or performance 
which might support the occurrence of the claimed stressful 
incidents.  As discussed above, the veteran has denied that 
he sought treatment during service for any psychiatric 
complaints.  As such, The Board finds that this critical 
element necessary to establish service connection for PTSD is 
absent.

While the December 2006 VA psychiatric panel believed that 
previous evidence had corroborated the veteran's claimed 
stressor, the Board finds that it does not.  The VA examiners 
refer to other recent medical records showing a diagnosis of 
PTSD based on sexual trauma.  In addition, they cite the 
written statement of the veteran's sister, indicating that 
his behavior changed when he returned from service.  However, 
this evidence does not corroborate the veteran's claimed 
stressor.  With regard to the previous medical evidence, 
these providers obtained information regarding the claimed 
stressor from the veteran, the same source as the VA 
examiners' panel.  While statements of family members are an 
example of evidence that may be able to corroborate a claimed 
stressor, the Board finds that the veteran's sister's 
statement is not probative to verify a stressor.  In this 
regard, it was written more than thirty years after the 
veteran's separation from service and not concurrent with any 
observation of behavioral change.  With such a long time 
period between the veteran's separation and his sister's 
statement, the Board finds that we cannot rely on this 
statement as corroboration of the veteran's claimed stressor.

The veteran has submitted a written statement from a fellow 
soldier attesting to his harassment in service, including 
having a Sergeant throwing beer cans at him and other 
soldiers taunting him because he acted differently.  However, 
two VA providers indicated that these stressors did not rise 
to the level of trauma necessary to support a diagnosis of 
PTSD.  The December 2006 examiners that did diagnosed PTSD, 
did so on the basis of the veteran's claimed stressor 
regarding the gang rape, a stressor that, as indicated above, 
has not been independently corroborated.

The veteran has not submitted sufficient evidence to allow 
for verification of his claimed stressors.  Although he 
claims that he was sexually assaulted, and that such 
incidents caused his PTSD, the record is not adequate to 
warrant a grant of service connection.  Notably, a noncombat 
veteran's testimony alone does not qualify as credible 
supporting evidence of occurrence of an in-service stressor 
as required by 38 C.F.R. § 3.304(f).

In sum, the Board finds that the record does not contain 
evidence that tends to establish the criteria for 
establishing service connection for PTSD.  Although the 
veteran has been given a diagnosis of PTSD, there is no 
independent corroboration of his claimed stressors.  Having 
carefully considered all procurable and assembled data, the 
Board concludes that the criteria for service connection for 
PTSD are not met.

With regard to the diagnosis of major depression, the Board 
notes that the veteran reported a history of nervousness upon 
entry into service and examiners and physicians have opined 
both that the veteran had some events from childhood that 
impact his current psychiatric diagnosis and that the veteran 
had no psychiatric symptoms prior to service.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

The Board finds that, while the veteran reported a history of 
nervousness upon entry, his psychiatric examination was 
normal, and the examiner noted that what the veteran's 
experienced was normal anxiety.  Therefore, even though a few 
of the veteran's record suggest he suffered from some 
symptoms prior to service, the Board finds that there is not 
clear and unmistakable evidence to rebut the presumption of 
soundness.  At best, there was some anxiety without disease, 
injury or disability prior t service.  We conclude that a 
psychiatric disability did not pre-exist service.

Therefore, with regard to the veteran's claim of entitlement 
to service connection, Board acknowledges the opinions of the 
VA panel in the December 2006 examination report.  They 
opined that the veteran suffered his first episode of mild 
major depression while in service.  Since the veteran sought 
no treatment for his complaints while on active duty, the 
examiners based this opinion solely on the veteran's account 
of his symptoms in service.  Thus, the Board must determine 
whether the veteran's statements are credible to establish 
that he had major depression in service.

The veteran's service records show that he did report a 
history of nervousness both at entrance and separation.  
However, he never sought treatment while in service.  His 
psychiatric examinations at entry and discharge were normal.  
The veteran indicated that he first sought post-service 
mental health treatment in 1984, fourteen years after his 
separation.  The RO attempted to obtain these records from 
the Waco VA medical center, but they are unavailable.  The 
first records associated with the claims file showing 
psychiatric treatment are dated in September 1987.  The 
veteran indicated at that time that he had been previously 
treated in 1984, but he did not elaborate on the reason for 
such treatment.  The 1987 and 1988 private records show the 
veteran, who had recently divorced his wife, sought treatment 
for complaints regarding his relationships with his ex-wife 
and son and his problems on the job.  The veteran's active 
duty service was never discussed.  Therefore, the first 
records in the claims file showing the veteran seeking 
treatment for a psychiatric disorder do not refer at all to 
his active service.

In addition, the veteran first filed a claim with VA in 1998.  
At that time, he claimed only entitlement to service 
connection for a bilateral hearing loss disability and did 
not submit a claim regarding a psychiatric disorder until the 
next year.

Based on this, the Board finds that the overwhelming evidence 
is contrary to the veteran's recent statements regarding his 
symptoms in service.  The only evidence that supports the 
veteran's account is his report upon separation that he had a 
history of nervousness.  However, the Board finds that this 
is identical to the veteran's complaints upon entry, and at 
both times, the veteran's psychiatric examination was normal.  
Therefore, the Board finds that his statements regarding his 
symptoms in service are not credible to support an award of 
service connection.  Furthermore, his stated reason for not 
reporting in-service depression, yet reporting nervousness, 
based upon the entire record, is incredible.  There is no 
rational basis to report nervousness, but not depression, 
under any circumstance.  His silence, when otherwise 
affirmatively speaking constitutes negative evidence.  The 
absence of evidence in support of an alleged fact is an 
evidentiary circumstance that weighs against the existence of 
the alleged fact.  See Forshey v. Principi, 284 F.3d 1335 
(Fed.Cir. 2002).

Since the opinion of the December 2006 VA examiners' panel 
that the veteran suffered a major depressive episode in 1967 
was based solely on the veteran's testimony about his 
experiences in service, the Board finds that this is not a 
probative opinion on which the Board may base its decision.  
All opinions that relate the veteran's depression to service 
are based upon the veteran's statements.  Thus, they are not 
probative, when the underlying statements are not credible.  
The Board notes here that the evidence shows the veteran 
previously worked as a social worker.  If we assume that he 
received professional training in mental healthcare, as 
indicated here, the Board has found that the veteran's 
account of his mental health while in service is not 
credible.  Since his own opinion is based on this account, it 
is not reliable evidence.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements of 
entitlement to service connection for PTSD or major 
depression, and that, on this basis, his claim must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include major depressive disorder and post-traumatic stress 
disorder, is denied.


REMAND

In September 2006, the Board remanded the veteran's secondary 
service connection claims.  The remand directed that the 
veteran's claims file should be provided to a VA physician 
for an opinion.  In December 2006, the veteran underwent VA 
examination.  However, the veteran's claims file was not 
reviewed.  The examiner indicated that hearing aids could 
cause infection.  However, he did not given an opinion based 
on the veteran's specific history.  The examiner also 
indicated that the veteran had no current ear or sinus 
infections.  However, the veteran has had both of these 
disorders in the past.  Thus, while the remand did not 
require the examiner to review the file, the Board finds this 
is necessary.  

Accordingly, the case is REMANDED for the following action:

The RO should return the claims file to 
the examiner who conducted the January 
2003 VA examination and March 2003 
addendum, if available, or the December 
2006 examination, if available, otherwise, 
another examiner.  The claims file should 
be made available for review.  The 
examiner should respond to the following: 
1) Is it at least as likely as not that 
the veteran's ear infections are caused by 
the use of hearing aids?  2) Is it at 
least as likely as not that any sinus 
infections, drainage problems, allergies, 
a bloody nose, colds, flu, bronchitis, and 
other disorders of the head, ears, nose, 
throat, bronchial tubes and lungs existed 
are aggravated by the service-connected 
hearing loss disability.  A complete 
rationale should accompany any opinion 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


